Citation Nr: 1046159	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center
In Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for acid 
peptic disease and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1982 to 
January 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision in which the RO in 
St. Louis, Missouri granted service connection for acid peptic 
disease and GERD and assigned a 10 percent evaluation to this 
disability, effective from February 1, 2004.  In a letter dated 
approximately two weeks later in July 2004, the RO in Wichita, 
Kansas notified the Veteran of that determination.  [Due to the 
location of the Veteran's residence, the jurisdiction of his 
appeal remains with the RO in Wichita, Kansas.]

In July 2007, the Board remanded the Veteran's claim to the RO, 
through the Appeals Management Center (AMC) in Washington, D.C., 
to provide the Veteran with the criteria for assigning a 
disability rating and an effective date.  The claim was again 
remanded in August 2009 for further evidentiary development, to 
include affording him a pertinent VA examination.  A review of 
the record indicates that the Board's directives have been 
substantially complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  


FINDING OF FACT

The Veteran's acid peptic disease and GERD is manifested by daily 
symptoms of pyrosis and regurgitation (no further than the bottom 
of his throat) but not by persistently recurrent epigastric 
distress with dysphagia, substernal or arm or shoulder pain, or 
symptoms productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
acid peptic disease and GERD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.113, 
4.114, Diagnostic Code (DC) 7346 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

Here, letters dated in July 2007 and April 2008 complied with 
VA's duty to notify the Veteran.  Although the complete notice 
required by the VCAA was not provided until after the RO 
initially adjudicated the Veteran's claim in June 2004, the 
timing error of the July 2007 and April 2008 correspondence was 
cured by the RO's subsequent readjudications of this claim and 
issuance of a supplemental statement of the case-in June 2009 
and June 2010.  Id.  

Specifically, these letters apprised the Veteran of what the 
evidence must show to establish entitlement to the benefit, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Additionally, the July 2007 and April 2008 letters in particular 
notified the Veteran of the criteria for assigning a disability 
rating and an effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In the present appeal, the Veteran's claim for service connection 
for acid peptic disease and GERD was granted by the June 2004 
rating decision and was evaluated as 10 percent disabling, 
effective from February 1, 2004.  The Veteran perfected a timely 
appeal with respect to the 10 percent rating initially assigned 
to this service-connected disability.  Because the Veteran's 
claim was initially one for service connection, and because that 
initial claim has been granted, VA's obligation to notify the 
Veteran was met as the claim for service connection was obviously 
substantiated.  Id.  Thus, any deficiency in notice relating to 
the Veteran's appeal for an increased (compensable) rating is not 
prejudicial to him.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

VA opinions with respect to the issue on appeal were obtained in 
March 2004 and February 2010.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
VA examinations obtained in this case are sufficient, as they 
considered all of the pertinent evidence of record, including the 
statements of the Veteran, and provided explanations for the 
opinions stated as well as the medical information necessary to 
apply the appropriate rating criteria.  Thus, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issue adjudicated herein has been 
met.  38 C.F.R. § 3.159(c)(4).

Analysis

The Veteran contends that he is entitled to an initial rating in 
excess of 10 percent for his acid peptic disease and GERD due to 
the severity and frequency of his symptomatology.  The Board 
finds that the pertinent medical findings, as shown in the 
examinations conducted during the current appeal, directly 
address the criteria under which this service-connected 
disability is evaluated and are, thus, more probative than the 
subjective evidence of complaints regarding the severity of the 
pertinent symptomatology

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

As noted above, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a distinction must be made 
between a Veteran's dissatisfaction with original ratings and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Consequently, the Board will evaluate the Veteran's 
acid peptic disease and GERD disability as a claim for a higher 
evaluation of the original award.  Also, when an original rating 
is appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award of 
service connection, a practice known as "staged" ratings.  Id.  

In this case, the Veteran's service-connected acid peptic disease 
and GERD is rated as 10 percent disabling under 38 C.F.R. 
§ 4.114, DC 7346, which evaluates impairment resulting from a 
hernia hiatal.  The Board observes that, in the appealed June 
2004 rating decision, the RO evaluated this disability under 
38 C.F.R. § 4.114, DC 7305, which rates impairment resulting from 
a duodenal ulcer.  However, in supplemental statements of the 
case in June 2009 and June 2010, the RO evaluated the Veteran's 
disability under DC 7346.  In analyzing the pertinent evidence of 
record, the Board has determined that DC 7346 more adequately 
addresses the Veteran's symptomatolology.  Accordingly, the Board 
will use DC 7346 in evaluating the Veteran's service-connected 
acid peptic disease and GERD.  

Under DC 7346, a 60 percent evaluation is warranted where there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptoms 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted where there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain productive of 
considerable impairment of health.  A 10 percent evaluation is 
warranted when two or more of the symptoms for the 30 percent 
evaluation are present with less severity.  38 C.F.R. § 4.114, 
DC 7346 (2010).

The Veteran was afforded a VA examination in March 2004.  His 
claims file was reviewed.  He reported taking medication twice 
daily as needed for recurrent heartburn.  While taking 
medications he had no symptoms, but had recurrent heartburn one 
to three times a week with no nausea or vomiting.  He denied 
hematemesis or melena.  Twice a month he experienced reflux while 
lying down or burping.  On a daily basis while drinking fluids, 
he experienced pressure over his lower sternal region.  No reflux 
could be demonstrated on that day's examination.  The examiner 
opined that the Veteran's GERD was stable.

A record from W.D., N.P. received in May 2005 shows that the 
Veteran's GERD was usually well controlled unless he craved 
GERD-producing food.  

A record from J.J., M.D. dated in September 2006 indicates that 
the Veteran's symptoms were stable with the use of medication as 
needed; however, he did have some breakthrough symptoms.  Another 
record from Dr. J.J. dated in September 2007 reveals that the 
Veteran had some increased GERD symptoms.  His symptoms were 
mostly in his upper chest with an intermittent sensation of 
difficulty swallowing when consuming both solids and liquids.  He 
did not seem to have any increased symptoms at night.  

The Veteran was afforded a VA examination in February 2010.  His 
claims file was reviewed.  The Veteran reported that he had 
heartburn every time he belched with the heartburn extending up 
into his chest all the way to the bottom of his throat.  He also 
stated that at nighttime in the supine position he also had an 
occasional heartburn that might come all the way up to the bottom 
of his throat.  The Veteran denied any dysphagia.  He did have 
some pyrosis with occasional epigastric pain but no substernal or 
arm pain.  He denied any hematemesis or melena.  He did admit to 
some reflux with the acid feeling and the burning sensation to 
the bottom of the throat.  He denied any regurgitation any 
further than the bottom of his throat.  No nausea or vomiting was 
reported.  The Veteran was currently on daily medication.  There 
was no effect on the Veteran's occupational functioning and 
activities of daily living.  Following diagnostic and clinical 
tests, the examiner opined that the Veteran's GERD was severe.

Here, based on a review of the evidence, the Board finds that an 
initial rating in excess of 10 percent is not warranted at any 
time since the award of service connection.  Although the Veteran 
does have pyrosis and regurgitation (no further than the bottom 
of his throat), the evidence does not show that they are 
accompanied by substernal or arm or shoulder pain or that his 
symptoms are productive of considerable impairment of health.  
Indeed, despite the February 2010 VA examiner's conclusion that 
the Veteran's GERD symptoms are severe, the examiner also 
determined that the Veteran's symptomatology had no adverse 
effect on his occupational functioning or activities of daily 
living and that the Veteran was well-developed, alert, and 
cooperative; was not in distress; had normal nutrition; and 
showed no signs of weight loss or anemia.  Further, the total 
medical evidence of record has consistently showed that the 
Veteran's GERD has been stable.  Accordingly, the Board concludes 
that the evidence of record does not support the criteria 
required for the next higher rating of 30 percent for this 
service-connected disability.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the GERD disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the 
Veteran's GERD disability has an adverse effect on employability, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable, as a result of his service-connected GERD.  Indeed, 
as previously noted herein, the February 2010 VA examiner 
specifically concluded that this disability has no adverse effect 
on the Veteran's occupational functioning.  Thus, the question of 
entitlement to a total disability rating based on individual 
unemployability due to this service-connected disability has not 
been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for acid 
peptic disease and GERD is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


